Order reversed upon the ground that the amendment was improperly allowed: First, because it did not give appellants the notice required by statute* and because it extended the period of temporary seizure beyond the statutory period of twenty days. (People v. Diamond, 233 N. Y. 130; People v. De Vasto, 198 App. Div. 620, 623; Matter of Liquors at 26 W. Third St., Mt. Vernon, 189 id. 109.) Second, because the show cause order which constituted the notice of the motion in which the order appealed from was made was void as failing to state the time when, the place where, and the court before which the hearing was to be held. The property taken under the void warrant to be returned. All concur.

See Code Crim. Proc. § 802-b, as added by Laws of 1921, chap. 156. This act is also known as the State Prohibition Enforcement Act and was revised from section 33 of the recently repealed Liquor Tax Law (as amd. by Laws of 1920, chap. 911; repd. by Laws of 1921, chap. 155), which repealing act is also known as the State Prohibition Act. Both of said acts have been since repealed by Laws of 1923, chap. 871.—[Rep.